Citation Nr: 0116474	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical treatment rendered by the North Okaloosa 
Medical Center Emergency Department on March 14, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to April 
1957 and from May 1957 to May 1965.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a May 1999 decision by the Department of 
Veterans Affairs Medical Center in Gulfport, Mississippi 
(hereinafter referred to as the agency of original 
jurisdiction or AOJ) that denied payment or reimbursement of 
the cost of unauthorized medical treatment rendered on March 
14, 1999.


FINDINGS OF FACT

1.  The veteran is in receipt of a 100 percent rating for 
service connected disability.

2. The veteran was treated without prior authorization at the 
North Okaloosa Medical Center Emergency Department on March 
14, 1999 for pruritis ani.

3.  The medical treatment for pruritus ani on March 14, 1999 
was not for a medical emergency of such nature that delay in 
treating the veteran would have been hazardous to his life or 
health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized medical treatment rendered by the North Okaloosa 
Medical Center Emergency Department on March 14, 1999 are not 
met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment or 
reimbursement of the cost of unauthorized medical treatment 
rendered by the North Okaloosa Medical Center Emergency 
Department on March 14, 1999.  Initially, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law requires VA to notify a claimant 
of the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  These provisions are potentially 
applicable to the claim on appeal.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), the veteran and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate his claim.  The AOJ has associated the pertinent 
treatment records with the claims folder.  The veteran has 
not identified the existence of any additional evidence 
pertinent to his claim on appeal.  The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating his claim.  Therefore, the Board 
finds that no prejudice accrues to the veteran in proceeding 
to the merits of his claim at this time.   See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (the Board must consider 
whether a claimant will be prejudiced by addressing a 
question that has not been addressed by the RO).

The record shows that service connection has been established 
for chronic undifferentiated-type schizophrenia, prostatitis, 
residuals of left wrist fracture, residuals of left heel 
fracture, impaired hearing and lumbosacral strain.  The 
veteran has been in receipt of a 100 percent rating for 
schizophrenia since February 1981.

Most of the facts of this case are not in dispute and can be 
summarized briefly.  The veteran received medical treatment 
without prior authorization at the North Okaloosa Medical 
Center Emergency Department on Sunday, March 14, 1999.  He 
presented as a walk-in at 8:51.  He was not referred by a 
physician.  His initial evaluation by a licensed practicing 
nurse (LPN) at 9:27 revealed his complaint of rectal itching 
for one day with a medical history of diabetes mellitus and 
congestive heart failure.  Based upon an evaluation of his 
vital signs and reported history, he was given an assessment 
of "Priority 3 Non-Urgent."  His subsequent physical 
examination by a physician resulted in a diagnosis of 
pruritis ani.  He was discharged at 10:30 with a prescription 
for a topical cream and advised to follow-up with his doctor.  
His claims folder reveals no prior history of requiring 
emergency treatment for pruritis ani nor does it reveal any 
subsequent follow-up treatment.  

A review of the claim by the AOJ reveals that the nearest VA 
facility, which was 70 miles away, was not available on 
Sunday, March 14, 1999.  On June 10, 1999, the AOJ's CMO 
reviewed the emergency rooms records.  The CMO, who noted 
that the emergency room Initial Assessment Form classified 
the visit as "Priority 3 - Non-Urgent," determined that the 
provided treatment was for a non-emergency.

The veteran has satisfied 2 out of 3 of the criteria 
necessary for reimbursement or payment for medical expenses 
incurred without prior VA authorization inasmuch as he has 
established his receipt of a 100 percent rating for service 
connected disability and that a VA facility was not available 
on March 14, 1999.  38 U.S.C.A. § 1728 (a)(2) and (a)(3) 
(West 1991); 38 C.F.R. § 17.120 (a)(3) and (c) (2000).  In 
order to establish entitlement to reimbursement or payment 
for medical expenses incurred without prior authorization 
from the VA, he need only establish that a medical emergency 
existed of such nature that delay would have been hazardous 
to his life or health.  38 U.S.C.A. § 1728(a)(1) (West 1991); 
38 C.F.R. § 17.120(b) (2000).  A failure to meet this 
criterion precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Hayes v. Brown, 6 
Vet. App. 66, 69 (1993).  The Board notes that the concept of 
an "emergent" medical condition may be interrelated with 
the temporal question as to when VA facilities were 
"feasibly available" to provide such treatment.  See 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The veteran argues that his emergency room visit for pruritis 
ani was justified due to his great discomfort and pain.  He 
further argues that he had no alternative but to seek private 
emergency room treatment as the VA facilities were closed on 
his day of treatment and his fee-basis doctor was 
unavailable.  Notwithstanding the unavailability of VA or 
fee-basis treatment, the medical evidence of record 
establishes that his medical treatment for pruritis ani on 
March 14, 1999 was not of an emergent nature.  In this 
respect, the LPN at the North Okaloosa Medical Center 
Emergency Department determined that his condition was "Non-
Urgent" in nature.  He was released by the examining 
physician with a topical ointment and recommendation to seek 
follow-up treatment.  Thus, the competent medical evidence 
establishes that the medical treatment for pruritus ani on 
March 14, 1999 was not for a medical emergency of such nature 
that delay in treating the veteran would have been hazardous 
to his life or health.

In so concluding, the Board has considered the veteran's 
descriptions of his level of pain and discomfort associated 
with his pruritis ani.  Grottveitt v. Brown, 5 Vet. App. 91, 
93 (1993).  However, there is no showing that he possesses 
the specialized training required to competently address the 
medical fact as to whether his failure to seek immediate 
medical attention would have been hazardous to his life or 
health.  Id.  The most probative evidence in this case, which 
consists of the clinical findings and opinion provided by 
medically trained personnel, unequivocally shows that his 
pruritis ani condition was non-urgent in nature and treatable 
with topical cream.  There is no suggestion that the veteran 
would have jeopardized his health by seeking VA treatment or 
authorization for treatment for his condition the next day.  
Thus, the question as to the availability of VA or fee-basis 
treatment is irrelevant as there are no temporal 
considerations in this case.  See Hennessey, 7 Vet. App. at 
147.

ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment rendered by the North Okaloosa Medical Center 
Emergency Department on March 14, 1999 is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

